         Case 1:21-mj-07147-JCB Document 3-1 Filed 06/21/21 Page 1 of 16
                                                                                      21-mj-7147-JCB


                AFFIDAVIT OF SPECIAL AGENT MICHAEL BALESTRA

       I, Michael Balestra, being duly sworn, depose and state:

                                           Introduction

       1.      I am a Special Agent of the United States Department of Homeland Security,

Immigration and Customs Enforcement, Homeland Security Investigations (“HSI”).                 I am

currently assigned to the Office of the Special Agent in Charge, Boston, Massachusetts, and have

been employed in that capacity since February 2007. Since that time, I have worked in several

investigative groups within HSI.        I am currently assigned to the Counter-Proliferation

Investigations Group. I have received specialized training on how to conduct investigations

involving the illegal exportation of weapons, technology, and other controlled commodities, and

on the federal criminal statutes that regulate and, in certain instances, prohibit the export of U.S.

controlled commodities, including weapons, weapons systems, military equipment and

technology. Along with other special agents of HSI, I am responsible for investigating and

enforcing violations of the Arms Export Control Act, 22 U.S.C. § 2778, as well as the Export

Administration Regulations, 15 C.F.R. §§ 730-774, and the International Emergency Economic

Powers Act, 50 U.S.C. §§ 1701 et seq., and relevant regulations. I have participated in several

investigations of violations of United States laws relating to the unlawful export from the United

States of goods, services, and technology restricted for export for reasons of national security,

foreign policy, and anti-terrorism.

       2.      During the course of my employment as a Special Agent, I have participated in the

execution of numerous search warrants, arrest warrants, and physical surveillance operations. In

addition, I have training and experience in interviewing and debriefing defendants who have

violated federal law. In connection with my duties and responsibilities as a law enforcement



                                               Page 1
        Case 1:21-mj-07147-JCB Document 3-1 Filed 06/21/21 Page 2 of 16
                                                                                    21-mj-7147-JCB


officer, I have testified in judicial proceedings and prosecutions. As a result of my training and

experience, I am familiar with techniques and methods of operation used by individuals to illegally

export defense articles and U.S. technology and to conceal their activities from detection by law

enforcement authorities.

       3.      Along with other agents, I am investigating ARIF UGUR (“UGUR”), a 52-year-

old Turkish national who has lived in the United States, including Massachusetts, intermittently

since approximately 2002. UGUR became a Lawful Permanent Resident (“LPR”) of the United

States in approximately 2005.

       4.      I am submitting this affidavit in support of a criminal complaint charging UGUR

with (1) conspiracy to export defense technical data controlled under the International Traffic in

Arms Regulations (“ITAR”) from the United States to Turkey without first obtaining required

export licenses from the U.S. Department of State, in violation of Title 18, United States Code,

Section 371 and the Arms Export Control Act, Title 22, United States Code, Sections 2778(b)(2)

and 2778(c) and ITAR, Title 22, Code of Federal Regulations, Sections 121.1, 123.1, 127.1; (2)

exporting technical data controlled under the ITAR from the United States to Turkey without first

obtaining required export licenses, in violation of Title 22, United States Code, Sections

2778(b)(2) and 2778(c) and Title 22, Code of Federal Regulations, Sections 121.1, 123.1, 127.1;

and (3) wire fraud, in violation of Title 18, United States Code, Section 1343.

       5.      As described in detail below, I have probable cause to believe that between

approximately July 2015 and November 2017, UGUR conspired to and did illegally export certain

defense articles — namely technical data related to various military parts and machine components

— designated under Categories II and XX of the United States Munitions List (“USML”), from

the United States to Turkey, without the required licenses or written authorizations from the U.S.



                                              Page 2
         Case 1:21-mj-07147-JCB Document 3-1 Filed 06/21/21 Page 3 of 16
                                                                                        21-mj-7147-JCB


Department of State. I also have probable cause to believe that between approximately July 2015

and November 2017, UGUR, having devised a scheme to defraud the U.S. Department of Defense

(“DOD”), caused to be transmitted by means of wire communications in interstate and foreign

commerce emails and electronic bids to DOD containing false statements and material omissions,

in violation of Title 18, United States Code, Section 1343.

       6.      I have personally participated in this investigation. The information set forth in

this affidavit is based on my personal observations during this investigation and on information

conveyed to me by other government and law enforcement officials. It also comes from, among

other sources, records obtained from third parties and the review of materials found on seized

electronic media. Because this affidavit is submitted for the sole purpose of seeking issuance of

criminal complaints, it does not include every fact known to me concerning the investigation.

Instead, I only have included those facts that I believe are needed to establish the requisite probable

cause to support the criminal complaint.

                                     Relevant Legal Authority

       7.      At all times relevant to this application, the Arms Export Control Act (“AECA”),

22 U.S.C. § 2751 et seq., has authorized the President of the United States to control the export of

“defense articles” and “defense services.” 22 U.S.C. § 2778(a)(1). The AECA also gives the

President authority to designate items as “defense articles.”        The statutory authority of the

President to promulgate regulations under AECA was delegated to the State Department by

Executive Order 11958. The regulations, ITAR, 22 C.F.R. Parts 120-130, are administered by

the U.S. Department of State’s Directorate of Trade Controls (“DDTC”).

       8.      The ITAR contains the USML, which sets forth specific items within a twenty-one-

category list that are designated as either defense articles or defense services. See 22 C.F.R.



                                                Page 3
          Case 1:21-mj-07147-JCB Document 3-1 Filed 06/21/21 Page 4 of 16
                                                                                     21-mj-7147-JCB


§ 120.2. Such designations were made by the Department of State with the concurrence of the

Department of Defense. Under the ITAR, a defense article is defined as “any item or technical

data that is designated” on the USML and “Technical Data” is defined as, among other things,

“[i]nformation, other than software … which is required for the design, development, production,

manufacture, assembly, operation, repair, testing, maintenance or modification of defense

articles,” including information in the form of “blueprints, drawings, photographs, plans,

instructions or documentation.” 22 C.F.R. §§ 120.6 & 120.10.

         9.    The USML is published at 22 C.F.R. § 121.1. At all relevant times, Category II of

the USML included various “Guns and Armament” and related technical data. Category XX of

the USML included “Submersible Vessels and Related Articles” and related technical data.

         10.   At all relevant times, before any defense article (including any related technical

data) could be exported to another country, the AECA and ITAR required that an export license

be obtained from DDTC. In the application for an export license, the applicant/exporter was

required to truthfully state, among other things, the nature of the defense articles to be exported,

the actual “end user” of the defense articles, and the purpose for which the defense articles are

intended.

         11.   Under the AECA and ITAR, it is unlawful for any person to knowingly and

willfully fail to obtain an export license before exporting a “defense article” to another country.

22 U.S.C. § 2778(c) and 22 C.F.R. § 127.1(a)(1). It is also illegal to conspire to export, attempt

to export, or cause to be exported, any defense article without first obtaining the required license

or written approval from DDTC. 22 U.S.C. § 2778(c); 22 C.F.R. § 127.1(a)(2)-(a)(4); 18 U.S.C.

§ 371.




                                              Page 4
        Case 1:21-mj-07147-JCB Document 3-1 Filed 06/21/21 Page 5 of 16
                                                                                      21-mj-7147-JCB


       12.     An “export” is defined under the ITAR as, among other things, “[s]ending or taking

a defense article out of the United States in any manner … or [d]isclosing (including oral or visual

disclosure) or transferring technical data to a foreign person, whether in the United States or

abroad….” 22 C.F.R. § 120.17.

       12.     Section 1343 of Title 18 of the United States Code states that “[w]hoever, having

devised or intending to devise any scheme or artifice to defraud, or for obtaining money or property

by means of false or fraudulent pretenses, representations, or promises, transmits or causes to be

transmitted by means of wire, radio, or television communication in interstate or foreign

commerce, any writings, signs, signals, pictures, or sounds for the purpose of executing such

scheme or artifice, shall be fined under this title or imprisoned not more than 20 years, or both.”

                               Facts Supporting Probable Cause

I.     Overview of the Allegations

       13.     In approximately 2015, UGUR founded the Anatolia Group Limited Partnership

(“Anatolia”), a domestic limited partnership registered in Massachusetts.             According to

documents maintained by the Massachusetts Secretary of the Commonwealth, UGUR was

Anatolia’s sole managing partner. Documents that I have reviewed during this investigation

describe Anatolia as a domestic manufacturer and supplier of specialty machinery and parts to

DOD. At all times relevant to this investigation, Anatolia’s corporate address corresponded to

residential buildings in either Cambridge, Massachusetts or Indianapolis, Indiana.

       14.     Between approximately July 2015 and September 2017, UGUR acquired dozens of

contracts to supply DOD entities with various parts and hardware items used by the U.S. military.

Many of these contracts required that the parts be “domestic end product,” manufactured in the

United States. In order to obtain these contracts, UGUR falsely represented to DOD that Anatolia



                                               Page 5
        Case 1:21-mj-07147-JCB Document 3-1 Filed 06/21/21 Page 6 of 16
                                                                                    21-mj-7147-JCB


would manufacture the parts at facilities in the United States.        In fact, Anatolia had no

manufacturing capabilities whatsoever and many of the parts that Anatolia supplied to DOD and

its affiliates were manufactured overseas, including by at least one manufacturer in Turkey

(hereinafter the “Turkish Manufacturer”). Some of these parts were substandard and, therefore,

could not be used for their intended military purpose.

       15.     In order to enable the Turkish Manufacturer to make some of the parts, UGUR

provided the foreign manufacturer with technical specifications and drawings of the parts, which

UGUR obtained from the Defense Logistics Agency (“DLA”). Several of these drawings and

specifications were designated as defense articles, meaning a license was required to export the

drawings and specifications to Turkey, or even to share them with non-U.S. persons or foreign

persons located in the United States. However, UGUR failed to obtain the necessary export

licenses prior to exporting these drawings and specifications to Turkey or sharing them with the

Turkish Manufacturer.

II.    The DOD Contracting Process

       16.     The DLA is a component of DOD that provides worldwide combat and logistics

support to the United States military by, among other things, supplying necessary parts and

equipment to the Army, Navy, Air Force, Marine Corps, and Coast Guard.

       17.     DLA does not manufacture the parts, machine components, and other equipment

utilized by DOD, but instead contracts with a variety of private contractors, including

manufacturers and suppliers of domestic goods. In order to identify contractors capable of

supplying needed parts and machine components to DOD, DLA solicits bids from contractors

using an online bidding system called “DIBBS”. Each DLA solicitation provides interested

contractors with detailed information including the exact part being sought for purchase (typically



                                              Page 6
         Case 1:21-mj-07147-JCB Document 3-1 Filed 06/21/21 Page 7 of 16
                                                                                      21-mj-7147-JCB


identified by a National Stock Number or “NSN”), the quantity of parts needed, the required

delivery date for the parts, and any applicable special materials requirements. The solicitation

will also typically indicate whether the requested parts and all associated technical data

(specifications, drawings, etc.) are subject to U.S. export control laws and regulations.

       18.     I am aware that private contractors seeking to do business with DOD through the

DIBBS system are first required to register with the System for Award Management (“SAM”)

database. In order to register with SAM, contractors must disclose certain corporate contact and

financial information to DOD. Contractors registered with SAM are assigned a unique five-digit

DOD identifier called a Commercial and Government Entity Code ("CAGE Code”). Using the

CAGE Code, prospective contractors can access DIBBS and submit quotes in response to active

DOD solicitations.

       19.     Contractors can obtain technical specifications and drawings related to active DLA

solicitations through an online system known as DLA Collaboration Folders (“cFolders”). The

cFolders system is a secure electronic database of technical specifications and drawings

maintained by DLA, accessible through DIBBS. To access cFolders, a contractor must be

registered in the SAM database and have an active CAGE Code. At any given time, cFolders

contain technical specifications and drawings related to dozens, if not hundreds, of active DLA

solicitations. Once DLA makes an award, however, the technical specifications and drawings

related to that award are available only to the contractor that receives the award.

       20.     To gain access to technical data associated with DOD products or systems in

cFolders that are subject to U.S. export controls such as the ITAR, contractors must obtain a special

certification through the U.S/Canada Joint Certification Program (“JCP” or “JCP certification”).

As part of the JCP application process, contractors are required to swear in writing that they



                                               Page 7
         Case 1:21-mj-07147-JCB Document 3-1 Filed 06/21/21 Page 8 of 16
                                                                                            21-mj-7147-JCB


understand U.S. export control laws and agree not to disseminate technical data in a manner that

would violate such laws. Contractors must also identify a person within their company – either a

United States citizen or a U.S. LPR – who will act as custodian of all export controlled technical

data accessed via DIBBS and cFolders. 1 Based upon this requirement and my understanding of

the ITAR itself, foreign manufacturers (including manufacturers located in Turkey) are not eligible

to obtain a JCP certification, nor are they permitted to access export controlled drawings and

specifications in cFolders.

III.    UGUR Fraudulently Obtains DOD Contracts and Conspires to Violate, and Does
        Violate, the AECA

        21.     According to documents maintained by DLA, shortly after establishing Anatolia as

a limited partnership in Massachusetts in July 2015, UGUR registered Anatolia with the SAM

database and gained access to DIBBS using assigned CAGE Code 7ERN5.

        22.     In order to acquire access to technical specifications and drawings in cFolders,

UGUR and Anatolia also applied to DLA for JCP Certification.                    In connection with his

application for JCP Certification, UGUR agreed in writing on or about July 24, 2015 to act as

Anatolia’s custodian of “military critical technical data.” In the same agreement, UGUR also

acknowledged all responsibilities under applicable U.S. export control laws and regulations,

including the ITAR, and he agreed not to provide access to or disseminate technical data to any

person or entity contrary to U.S. export laws and regulations.

        23.     On or about August 13, 2015, DLA granted UGUR’s request for JCP Certification,

thus giving Anatolia and its representatives (including UGUR) access to technical specifications,


1
  For purposes of the ITAR, a U.S. person includes LPRs like UGUR. See 22 C.F.R. §§ 120.14 and 120.15
(defining person and U.S. person under the ITAR). Therefore, UGUR was allowed to access and view
defense articles, including technical data, without a license. It was illegal, however, for him to disclose,
share, or provide foreign, non-U.S. persons with access to defense technical data. Id.


                                                  Page 8
         Case 1:21-mj-07147-JCB Document 3-1 Filed 06/21/21 Page 9 of 16
                                                                                          21-mj-7147-JCB


drawings, and other information concerning active DLA solicitations in cFolders. That same day,

via email, UGUR notified three Turkish nationals, identified herein as Individuals A, B and C, of

Anatolia’s JCP Certification along with instructions on how to access to cFolders. 2 UGUR’s

email to Individuals A, B and C included a document called a Military Critical Technical Data

Agreement, signed by UGUR and JCP representatives from both the United States and Canada.

The agreement made reference to “U.S. export control laws and regulations (including the

obligation, under certain circumstances, to obtain an export license from the U.S. Government

prior to the release of military critical technical data within the United States)” and it stated that

UGUR (as Anatolia’s representative) would not “provide access to military critical technical data

to persons other than their employees or eligible persons….” I have reason to believe, therefore,

that Individuals A, B and C were at least generally aware that technical data in cFolders was subject

to U.S. export controls. Nonetheless, according to records maintained by DLA, cFolders was

subsequently accessed using Anatolia’s CAGE Code and other credentials from multiple Turkish

IP addresses. I believe, therefore, that UGUR knowingly provided non-U.S. persons, including

Individuals A, B and C, with access to cFolders (including its library of “military critical technical

data”) using Anatolia’s credentials and that Individuals A, B and C knowingly accessed or caused

other unauthorized persons to access cFolders.



2
  Some of the evidence in this case stems from a secondary inspection and border search of UGUR’s
electronic devices conducted by U.S. Customs and Border Protection (“CBP”) and HSI in 2018. In April
2018, UGUR flew from Munich, Germany to Chicago. When he arrived in Chicago, UGUR was referred
for secondary inspection by CBP. During the inspection, UGUR revealed that he was in possession of a
cell phone and laptop computer, both of which he said he used for work-related purposes. At the
conclusion of the secondary inspection, HSI detained both devices pursuant to its border search authority.
HSI then forensically imaged and searched the devices for 60 days, at which time the border search was
terminated, and the devices were officially seized by HSI pending the issuance of Rule 41 search warrants.
The Rule 41 warrants were obtained in December 2018, at which time investigators continued searching
UGUR’s devices. No searches of the devices or forensic images of the devices took place between the end
of the border search in May 2018 and the issuance of the Rule 41 warrants in December 2018. Since they
were detained in April 2018, UGUR has never asked that his devices be returned to him.

                                                 Page 9
        Case 1:21-mj-07147-JCB Document 3-1 Filed 06/21/21 Page 10 of 16
                                                                                       21-mj-7147-JCB


       24.     According to emails that I have reviewed during this investigation, UGUR also

shared Anatolia’s DIBBS username and password directly with employees of the Turkish

Manufacturer. In May, July and November of 2017, for example, UGUR emailed three separate

employees of the Turkish Manufacturer to inform them that UGUR had recently changed

Anatolia’s DIBBS password.        This password enabled UGUR and the employees to access

cFolders, including all technical data and drawings related to active DLA solicitations.       I have

reason to believe that the Turkish Manufacturer, in fact, used the credentials provided by UGUR

to access cFolders. In an email dated on or about July 20, 2017, for example, an employee of the

Turkish Manufacture (identified herein as “Individual D”) emailed UGUR telling him that

“cFolders … requested for us to change the password.” Individual D went on to provide UGUR

with the updated cFolders password.

       25.     On or about May 16, 2016, Individual D emailed UGUR a spreadsheet listing more

than 600 DLA solicitations. This, too, is consistent with Individual D — a non-U.S. person —

having accessed cFolders. Each entry on the spreadsheet contained what appeared to be a DLA

solicitation number, the name and quantity of the parts being sought by DLA, the part number (i.e.,

the National Stock Number or “NSN”), the Turkish Manufacturer’s list price, the Turkish

manufacturer’s estimated delivery time, and other information. In the body of the e-mail, which

was translated from Turkish to English, Individual D wrote to UGUR, “You can give prices by

adding 10% to the list price from the list I have sent. It is also better if you add 20 days extra for

delivery times,” or words to that effect.       Based on this email, I believe that the Turkish

Manufacturer was offering to manufacture DOD parts for Anatolia. The Turkish manufacturer

instructed UGUR to quote prices to DLA that were 10 percent higher than the Turkish

Manufacturer’s production cost (presumably so that UGUR could make a profit) and to allow extra



                                               Page 10
        Case 1:21-mj-07147-JCB Document 3-1 Filed 06/21/21 Page 11 of 16
                                                                                   21-mj-7147-JCB


time for the Turkish Manufacturer to deliver the parts to the United States. Shortly thereafter,

UGUR began placing bids through DIBBS in response to active DLA solicitations.

                                       Bracket Assemblies

       26.     For example, on or about July 2, 2016, using Anatolia’s CAGE Code, UGUR

submitted a bid “without exception” in response to DLA solicitation “SPE7L1-16-T-7808.”

Based on my training and experience, I understand that a bid made “without exception” indicates

that the bidder agreed to comply with all requirements listed in the solicitation (including, for

example, the requirement that the goods be inspected at the place of manufacture prior to delivery

to DOD). This solicitation sought the manufacture of eight “Bracket Assembly Mounting Seats”

(“Bracket Assemblies”). These parts were to be used to mount 20mm heavy machine guns to

various military vehicles. UGUR’s bid stated that Anatolia would manufacture the Bracket

Assemblies in the United States.

       27.     On or about July 7, 2016, in response to an e-mail from a DLA contracting officer

asking if Anatolia was the “actual manufacturer” of the Bracket Assemblies, UGUR wrote, “[W]e

are actual [sic] manufacturer of the material and we have capabilities to produce the product.”

However, I am aware based on the investigation that Anatolia had no manufacturing facilities in

the United States.   Based upon UGUR’s false and fraudulent response, DLA subsequently

awarded Anatolia contract number “SPE7L1-16-M-2722” to manufacture the Bracket Assemblies.

According to the DDTC, at all times relevant to this complaint, the Bracket Assemblies and related

technical data were designated as defense articles under Categories II(j) and II(k) of the USML,

respectively, and thus, a license or other written approval from DDTC was required in order to

export the Bracket Assemblies or their technical data from the United States.

       28.     On or about July 10, 2016, approximately three days after DLA awarded Anatolia



                                             Page 11
        Case 1:21-mj-07147-JCB Document 3-1 Filed 06/21/21 Page 12 of 16
                                                                                     21-mj-7147-JCB


contract number SPE7L1-16-M-2722, UGUR submitted a purchase order to the Turkish

Manufacturer for eight “Bracket, Mounting, Seat NSN: 1005-00-233-8920.”          The address of the

Turkish Manufacturer explicitly printed on the purchase order was in Ankara, Turkey. I believe,

therefore, that UGUR knew that the Turkish Manufacturer was, in fact, located in Turkey when he

sent the purchase order. The bottom of the purchase order read, “If you have any questions about

this purchase order, please contact ARIF UGUR ….” The quantity and type of part identified in

the purchase order sent to the Turkish Manufacturer are the same as those identified in DLA

contract number SPE7L1-16-M-2722.           Thus, I believe that UGUR utilized the Turkish

Manufacturer — not Anatolia — to produce the Bracket Assemblies for DOD, and that the Bracket

Assemblies were not manufactured in the United States.

       29.     Furthermore, based on my training and experience, in order to attempt to

manufacture the Bracket Assemblies according to DOD’s specifications, the Turkish Manufacturer

would have required technical specifications and drawings of the Brackets which, as described

above, were defense articles under Category II(k) of the USML. Therefore, by asking them to

manufacture the Bracket Assemblies, I have reason to believe that UGUR caused employees of

the Turkish Manufacturer to access these defense articles overseas, and that he did so without first

obtaining a license or other written approval from DDTC.

       30.     In an email dated on or about July 27, 2016, a DLA purchasing agent asked UGUR

to verify the “address of the actual manufacturing” of the Bracket Assemblies for the purpose of

arranging an origin inspection (that is, an inspection of the parts at the place of manufacture by

DLA to ensure that the parts comply with contractual specifications). In an email dated on or

about July 28, 2016, UGUR told the contracting agent that the Bracket Assemblies were being

manufactured by Anatolia at 90 Woodmont Road in Milford, Connecticut.                I believe this



                                              Page 12
        Case 1:21-mj-07147-JCB Document 3-1 Filed 06/21/21 Page 13 of 16
                                                                                     21-mj-7147-JCB


statement was false, as UGUR knew that the Bracket Assemblies were being manufactured by the

Turkish Manufacturer in Turkey.

       31.      UGUR subsequently caused the Bracket Assemblies to be delivered to DOD in

late August 2016 without allowing DLA to first inspect the parts at the place of manufacture. I

believe that UGUR intentionally avoided the origin inspection in order to conceal from DLA the

true place of manufacture: Turkey. Upon receiving the Bracket Assemblies, DOD determined

that they failed to meet contractual specifications. DOD declined to pay UGUR and Anatolia for

the Brackets, and they attempted (unsuccessfully) to return the parts to UGUR.

                                          Groove Pulleys

       32.     On or about June 7, 2016, using Anatolia’s CAGE Code, UGUR submitted a bid

“without exception” in response to DLA solicitation number SPE7L4-16-T-5153.                   This

solicitation sought the manufacture of nine Groove Pulleys identified as NSN 3020014837634.

These parts were intended for use by the United States Navy, Naval Sea Systems Command.

UGUR’s bid stated that Anatolia would manufacture the Groove Pulleys in the United States.

       33.     On or about August 22, 2016, in response to UGUR’s bid, DLA awarded Anatolia

contract number SPE7L4-16-V-1996 to manufacture the Groove Pulleys. The contract required

that the parts be manufactured in the United States. The following day, on or about August 23,

2016, UGUR downloaded the technical specifications and drawings associated with the Groove

Pulleys from cFolders. The specifications and drawings were marked with the following warning:

“This document contains critical data whose export is restricted by the Arms Export Control Act

(Title 22 U.S.C. Sec. 2841 et seq.) … Violations of these export laws are subject to severe criminal

penalties.” I have since confirmed with the DDTC that the Groove Pulley’s and related technical

data are, in fact, designated as defense articles under Categories XX(c) and XX(d) of the USML,



                                              Page 13
        Case 1:21-mj-07147-JCB Document 3-1 Filed 06/21/21 Page 14 of 16
                                                                                        21-mj-7147-JCB


respectively. Thus, a license or other written approval from DDTC was required in order to export

the Groove Pulleys or their technical data from the United States. Nonetheless, on or about

August 23, 2016, UGUR e-mailed the technical data related to the Groove Pulleys to Individual

D, an employee of AYPIK located in Turkey, without the necessary export license or written

approval.

       34.     On or about September 16, 2016, a DLA representative emailed UGUR and asked

him to confirm the actual place where the Groove Pulleys were being manufactured. UGUR told

the DLA representative that Anatolia was “going to manufacture [the Groove Pulleys]” and he

provided the name and address of a machine shop located in Milford, Connecticut where he said

the parts were being manufactured. Although UGUR provided DLA with the name and address

of a legitimate manufacturing company, I have learned that the company has never had business

dealings with UGUR or Anatolia, nor did the company manufacture the Groove Pulleys identified

in DLA contract number SPE7L4-16-V-1996 at its facility in Milford.

       35.     During the investigation of UGUR, agents also discovered an email from UGUR to

Individual D, an employee of the Turkish manufacturer, attaching a series of eight purchase orders

submitted by UGUR (on behalf of Anatolia) to the Turkish Manufacturer between approximately

July and September 2016. One of the purchase orders called for the Turkish Manufacturer to

produce, at UGUR’s request, nine Groove Pulleys identified as “NSN 3020-01-483-7634.” The

quantity and type of parts listed in the purchase order are identical to the quantity and type of parts

listed in DLA contract number SPE7L4-16-V-1996. Furthermore, the date on the purchase order,

August 23, 2016, was just three days after DLA awarded Anatolia contract number SPE7L4-16-

V-1996. I believe, therefore, that the Turkish Manufacturer, not Anatolia, manufactured the

Groove Pulleys and that UGUR concealed this fact from DOD.



                                               Page 14
        Case 1:21-mj-07147-JCB Document 3-1 Filed 06/21/21 Page 15 of 16
                                                                                    21-mj-7147-JCB


        36.     UGUR subsequently caused the Groove Pulleys to be delivered to DOD in or about

October 2016 without allowing DLA to first inspect the parts at the place of manufacture. I

believe that UGUR intentionally avoided the origin inspection in order to conceal from DLA the

true place of manufacture: Turkey. Upon receiving the parts, DOD determined that they failed to

meet contractual specifications. Nonetheless, DOD was able to make use of the parts in the field.

                                      Locking Device Valve

        37.     On or about August 24, 2016, UGUR sent an email to Individual D, an employee

of the Turkish Manufacturer located in Turkey, and a non-U.S. person, attaching technical

specifications and drawings related to a then-active DLA solicitation that called for the

manufacture of “locking device valves.” UGUR asked the employee whether he should “bid” on

the solicitation.

        38.     The specifications and drawings that UGUR sent to the Turkish Manufacturer were

marked with the following warning: “This document contains technical data whose export is

restricted by the Arms Export Control Act (Title 22, U.S.C., Sec. 2751 et seq.) or Executive Order

12470. Violations of these exports laws are subject to severe criminal penalties.” I have since

confirmed with the DDTC that the Locking Device Valves and related technical data are, in fact,

designated as defense articles under Categories XX(c) and XX(d) of the USML, respectively.

Thus, a license or other written approval from DDTC was required in order to export the Locking

Device Valve or its technical data from the United States, or even to share the technical data with

a non-U.S. person. However, UGUR failed to obtain an export license or other written approval

from DDTC prior to emailing the technical data to the Turkish Manufacturer on or about August

24, 2016.




                                             Page 15
        Case 1:21-mj-07147-JCB Document 3-1 Filed 06/21/21 Page 16 of 16
                                                                                              21-mj-7147-JCB


                                           Conclusion

       39.     Based on the foregoing facts, and on my experience, training, and discussions with

other individuals involved in this investigation, I have probable cause to believe that ARIF UGUR

(1) conspired with Individuals A, B, C and D, among others, to export defense technical data

controlled under the USML from the United States to Turkey without first obtaining required

export licenses from the U.S. Department of State, in violation of Title 18, United States Code,

Section 371 and the AECA, Title 22, United States Code, Sections 2778(b)(2) and 2778(c) and the

ITAR, Title 22, Code of Federal Regulations, Sections 121.1, 123.1, 127.1; (2) exported technical

data controlled under the USML from the United States to Turkey without first obtaining required

export licenses, in violation of Title 22, United States Code, Sections 2778(b)(2) and 2778(c) and

Title 22, Code of Federal Regulations, Sections 121.1, 123.1, 127.1; and (3) committed wire fraud,

in violation of Title 18, United States Code, Section 1343 by devising a scheme to fraudulently

obtain contracts from DOD. Therefore, I request that a criminal complaint be issued charging

ARIF UGUR accordingly, and that an arrest warrant also be issued.
                                                              Digitally signed by MICHAEL D
                                      MICHAEL D BALESTBALESTRA
                                     _________________________________
                                                        Date: 2021.06.21 10:31:06 -04'0

                                     Michael Balestra
                                     Special Agent
                                     Homeland Security Investigations


       Subscribed to and sworn to me telephonically on this _____
                                                             21 day of June, 2021.
                                                             ____


                                     _________________________________
                                     JENNIFER C. BOAL
                                     United States Magistrate Judge




                                              Page 16
